Opinion
Per Curiam,
We have carefully reviewed the voluminous record in this nonsupport case, consisting of 675 pages of testimony and, in addition, 128 pages of exhibits, the latter being copies of income tax returns filed by the parties for the years . 1960 to 1969, inclusive — all of which demonstrate that an exhaustive inquiry was made into the affairs of this affluent family in the lower court proceeding.
Although the aforesaid tax returns indicate that the order of $425 per Aveek for the Avife and three chi! dred is not justified by appellant’s earnings as shoAvn thereon, there is much evidence in this case to establish clearly that the appellant had much more income that was usable by him and his family than that shown on the returns. Judge Defter reviewed that matter thoroughly; and we deem it unnecessary to repéat the evi*369deuce on which, he based his conclusions and order. The evidence is sufficient to support his order, which we will affirm, except the mandate that appellant pay back bills incurred by his wife in the sum of $1,897. Such orders contemplate only prospective support expenses and support proceedings are not a substitute for assumpsit actions which might be brought by creditors to recover the cost of a wife’s necessaries. Commonwealth ex rel. Gutseit v. Gutseit, 200 Pa. Superior Ct. 401, 189 A. 2d 324 (1963).
The order will be affirmed, as amended by striking therefrom the provision providing for the payment of past bills.
Order affirmed as so amended.